Citation Nr: 0941986	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-19 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability 
to include degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1972 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 


FINDING OF FACT

The current low back disability to include degenerative disc 
disease of the lumbar spine was not affirmatively shown to 
have had onset during service; and the current low back 
disability to include degenerative disc disease of the lumbar 
spine, first diagnosed after service, is unrelated to an 
injury, disease, or event of service origin.

CONCLUSION OF LAW

A low back disability to include degenerative disc disease of 
the lumbar spine was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008). 


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a claim for service connection.  The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, 
dated in September 2006.  The notice included the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.



As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) 
(notice of the elements of the claim).  Further VCAA notice 
is not required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, 
VA records, and private medical records. 

The Veteran was afforded a VA examination in May 2007.  The 
Veteran has argued that the VA examination was inadequate 
because the examiner failed to properly weigh the evidence in 
the record to include his in-service duties as a tactical 
aircraft maintenance specialist.  It is not the VA examiner's 
duty to weigh evidence, the VA examiner was expressing a 
medical opinion.  The Board, as fact finder, must determine 
the probative value or weight of the admissible evidence.  
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing 
Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-
finding in veterans cases is to be done by the Board")). 

As there is no medical evidence of a back disability in 
service, or competent medical evidence that suggests a nexus 
to service, or credible evidence of continuity of 
symptomatology since service or other possible association 
with service, further development for another VA examination 
or for a VA medical opinion is not required under the duty to 
assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C); see McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
preexisting such service, was aggravated by active service.  
This may be accomplished by affirmatively showing inception 
or aggravation during active service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in active service.  38 C.F.R. § 3.303(d).



Facts

The Veteran argues that the performance of his in-service 
duties as a tactical aircraft maintenance specialist caused 
him to develop a low back disability to include degenerative 
disc disease of the lumbar spine.  

The DD-214 shows that the Veteran served on active duty as a 
tactical aircraft maintenance specialist.  

The service treatment records to include the February 1981 
separation examination report do not contain any complaint, 
finding, history, treatment, or diagnosis of a lumbar spine 
condition.  

After service, private records show that in August 2002 on an 
initial office visit the Veteran complained of back pain for 
3 and a half months.  There was no history of a lower back 
injury.  The Veteran provided a history of 6 weeks of 
chiropractic treatment prior to the evaluation.  A MRI of the 
lumbar spine revealed degenerative disc disease of the lumbar 
spine.  On a subsequent surgical consultation in August 2002, 
medical history was negative for any back problem and a 
review of bodily systems was described as unremarkable.  In 
July 2003, after conservative treatment had failed, the 
Veteran had surgery, consisting of decompressive lumbar 
laminectomy, facetectomies, diskectomy, and fusion. 

On VA examination in May 2007, the Veteran complained of low 
back pain and bilateral lower extremity radiculopathy.  The 
Veteran attributed his back disability to include 
degenerative disc disease of the lumbar spine to his 
strenuous in-service duties as a tactical aircraft 
maintenance specialist.  The VA examiner noted that the 
service treatment records did not contain any entry about the 
spine.  The diagnosis was multilevel degenerative disc 
disease of the lumbar spine.  The examiner stated that as 
there was no evidence of a back condition until 2002, 22 
years after discharge from service in 1980, it would be 
speculative to relate the current back disability to the 
Veteran's duties as an aircraft maintenance specialist in 
service.

In March 2009, the Veteran testified that his duties as a 
tactical aircraft maintenance specialist required him to do 
extreme heavy lifting.  He stated that he developed 
occasional back pain in service.  The Veteran stated that 
after discharge from service he worked modifying aircraft 
with a civilian contractor at an Air Force base for 13 years.  
He denied occupational heavy lifting after service discharge.  

Analysis

On the basis of the service treatment records, a lumbar spine 
condition was not affirmatively shown to be present during 
service to establish service connection under 38 U.S.C.A. §§ 
1110 and 1131 and 38 C.F.R. § 3.303(a).

Although the service treatment records do not document a low 
back disability, the Veteran is competent to describe low 
back symptoms during service, which he testified to.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
low back disability and sufficient observation to establish 
chronicity during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

On the question of continuity of symptomatology, the evidence 
in favor of continuity consists of the Veteran statements and 
testimony that his duties as a tactical aircraft maintenance 
specialist required him to do extreme heavy lifting and he 
experienced occasional back pain since service.  

The evidence against a finding of continuity of 
symptomatology consists of the fact that complaints of back 
pain were first documented in 2002.  The absence of 
continuity of symptomatology from August 1980 to 2002 
interrupts continuity.  Moreover, the treatment records 
starting in August 2002 recorded a history of back pain 3 and 
a half months prior and make no mention of back pain 
originating in service and continuing for over 20 years.    

Because the contemporaneous records in 2002, initially 
documenting back pain, pertain to the diagnosis and treatment 
of the condition, the evidence is highly probative on the 
question of continuity and as the evidence does not associate 
the back in 2002 in any way to an in-service injury, the 
evidence does not support a finding of continuity and opposes 
the claim, rather than supports the claim.  See generally  
Federal Rules of Evidence (Fed.R.Evid.) 803(4) (expands the 
hearsay exception for physical conditions to include 
statements of past physical condition on the rationale that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.).

Therefore, the Board finds that the absence of medical 
evidence of continuity of symptomatology outweighs the 
Veteran's statements made in connection with his current 
claim, rendering the lay evidence less probative than the 
medical evidence on the question of continuity of 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) ( The lack of contemporaneous medical 
records may be a fact the Board can consider and weight 
against the Veteran's lay evidence, and the lack of such 
records does not, in and of itself, render the lay evidence 
no credible.). For these reasons, the preponderance of the 
evidence is against finding continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  



As for service connection based on an initial diagnosis of 
degenerative disc disease after service under 38 C.F.R. 
§ 3.303(d), although the Veteran is competent to describe 
symptoms of back pain, Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994) (lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of personal 
knowledge), degenerative disc disease of the lumbar spine is 
not a condition under case law that has been found to be 
capable of lay observation, and the determination as to the 
presence or diagnosis of such a disability therefore is 
medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Degenerative disc disease of the lumbar spine is not a simple 
medical condition, such as a broken leg, because the 
condition affects an internal joint, which is a condition a 
lay person cannot perceived through the senses.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is 
that which is perceived through the use of the senses.).  For 
this reason, the Board determines that degenerative disc 
disease of the lumbar spine is not a simple medical condition 
that a lay person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements are 
excluded or not admissible, that is, the statements are not 
to be considered as evidence in support of the claim. 

A layperson is competent to report a contemporaneous medical 
diagnosis or a lay person is competent in describing symptoms 
at the time which supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Here, the Veteran is competent to relate a 
current diagnosis of degenerative disc disease of the lumbar 
spine, but there is no medical evidence or statements from 
health-care providers that attribute the current diagnosis to 
an injury, disease, or event during the Veteran's service.  
And although the Veteran described symptoms of pain relied on 
in part by health-care providers to support the current 
diagnosis, none of symptoms described by the Veteran are 
traceable to service.  That is because the earliest symptoms 
were first shown in 2002, more than 20 years after service. 

To the extent the Veteran's lay statements are competent 
evidence of a current diagnosis and a description of symptoms 
relied on by health-care providers to support the current 
diagnosis, the evidence has no probative value, that is, the 
evidence does not tend to prove a material fact in the case, 
that is, the presence of degenerative disc disease of the 
lumbar spine during service.  

Apart from the question of the direct onset or presence of a 
disability of the lumbar spine disability during service, 
where there is a question of medical causation, that is, an 
association between the current disability of the lumbar 
spine and an injury, disease, or event in service, where a 
lay assertion of medical causation is not competent medical 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, experience, training, or education to offer such 
an opinion, his statements and testimony are not competent 
evidence to substantiate the claim of an association between 
the current degenerative disc disease of the lumbar spine and 
an injury, disease, or event in service.  Therefore the 
statements and testimony are excluded, that is, the 
statements and testimony are not to be considered as evidence 
in support of the claim.

There is no competent medical evidence of causation in the 
record.  And in the absence of medical evidence suggesting an 
association between degenerative disc disease of the lumbar 
spine and an injury, disease, or event in service, and in the 
absence of credible evidence of continuity of symptomatology, 
there is no possible association with service, and VA is not 
required to further develop the claim by affording the 
Veteran another VA examination or by obtaining a VA medical 
opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

It is the Veteran's general evidentiary burden to establish 
all elements of his claim, including the nexus requirement.  
38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 
1287 (2009).  However, by statute and regulation, the Veteran 
is given the benefit-of-the-doubt, regarding any issue 
material to the claim when there is an approximate balance of 
positive and negative evidence, as applied earlier in the 
analysis on the material question of continuity.  38 U.S.C. § 
5107(b). 

The doctrine, however, is not applicable based on "pure 
speculation or remote possibility" and is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  In addition, the benefit-of-
the-doubt doctrine does not apply when the preponderance of 
the evidence weighs against the claim. 

By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. 

In determining whether a Veteran has sufficiently supported a 
claim and similarly whether the benefit-of-the-doubt doctrine 
applies, the entire evidence of record,  including all 
pertinent lay and medical evidence is to be considered. 



All pertinent evidence includes medical opinions that do not 
state definitively when a particular disorder or condition 
began.  As noted, the VA examiner stated he would have to 
resort to speculation to determine if the current condition 
was associated with the Veteran's duties as aircraft 
maintenance specialist.  The examiner's inability to come to 
an opinion provides neither positive nor negative support for 
service connection.  Therefore, it is not pertinent evidence, 
one way or the other, regarding service connection.  

To the extent the Veteran's statements and testimony are 
offered as a lay opinion on causation, that is, the Veteran's 
duties in service caused the Veteran's current low back 
disability, a lay opinion is limited to inferences which are 
rationally based on the Veteran's perception and does not 
require specialized knowledge.  See generally Fed.R.Evid. 701 
(opinion testimony by a lay witness is limited to inferences 
which are rationally based on the Veteran's perception and 
does not require specialized knowledge). 

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.);  Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on causation requires specialized knowledge, 
education, training, or experience, and as no factual 
foundation has been established to show that the Veteran is 
qualified through knowledge, education, training, or 
experience to offer such an opinion, his statements and 
testimony are not competent evidence and are excluded, that 
is, the statements and testimony are not to be consider as 
evidence in support of the claim. 

As there is no competent evidence to support the claim of 
service connection based on a postservice initial diagnosis 
under 38 C.F.R. § 3.303(d), considering all the evidence, 
including the lay and medical evidence, the Veteran has not 
met the evidentiary burden to establish all elements of his 
claim, including the nexus requirement under 38 U.S.C.A. 
§ 5107(a), and the benefit-of-the-doubt standard of proof 
does not apply as there is no approximate balance of positive 
and negative evidence.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability to include 
degenerative disc disease of the lumbar spine is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


